Citation Nr: 1105148	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-21 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for an upper respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to November 
1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As to both the issues on appeal, the Veteran not only claimed in 
writings to the RO that these disabilities were directly caused 
by her military service but that they were caused or aggravated 
by her service connected psychiatric disorder.

The record shows that the Veteran is service connected at 100 
percent for a psychiatric disorder and has been diagnosed as 
having a number of heart disorders (i.e., angina and pulmonary 
stenosis) and a number of upper respiratory disorders (i.e., 
allergies, sinusitis, bronchitis, and upper respiratory 
infections).  Moreover, her service treatment records document 
complaints and treatment for chest pain while on active duty.  
Additionally, the Board finds that the Veteran is both competent 
and credible to report of having problems with breathing since 
service since such adverse symptomatology is observable by a lay 
person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles 
v. Principi, 16 Vet. App. 370 (2002).

Given the above record, the Board finds that a remand is required 
to obtain medical opinions as to whether any of the Veteran's 
current heart or upper respiratory disorders were caused by her 
military service or were caused or aggravated by her service 
connected psychiatric disorder. See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability and 
events in service or an injury or disease incurred therein); West 
v. Brown, 7 Vet. App. 329 (1995) (en banc) (holding that claim 
for service connection includes a claim under all potentially 
applicable theories of entitlement).  

In February 2008, the Veteran notified the RO that relevant post-
service medical records of hers could be found at Golden Valley 
Health Center.  However, despite being asked to provide VA with 
an authorization to obtain these records later in February 2008, 
neither an authorization to request these records or the records 
themselves were received by the RO from the claimant.  Therefore, 
while the appeal is in remand status, the Veteran should once 
again be asked to provide VA with an authorization to obtain 
these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on notice 
of their existence and has a duty to assist the veteran to 
attempt to obtain them); But see Wood v. Derwinski, 1 Vet. 
App. 190, 193 (19910 (holding that "[t]he duty to assist is not 
always a one-way street.  If a veteran desires help with his 
claims, he must cooperate with VA's efforts to assist him . . 
.").

After undertaking the above development, the agency of original 
jurisdiction should provide the Veteran with updated 38 U.S.C.A. 
§ 5103(a) (West 2002) notice of the laws and regulations 
governing direct and secondary service connection found at 
38 C.F.R. §§ 3.303, 3.310 and as explained by the Court in 
Rabideau, supra, and Allen, supra.  The agency of original 
jurisdiction should thereafter readjudicate her claims under all 
of the above theories of entitlement.  See West, supra.
 




Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  After obtaining an authorization from 
the Veteran, the RO/AMC should obtain and 
associate with the record all of her 
treatment records from Golden Valley Health 
Center.  All actions to obtain the 
requested records should be documented 
fully in the claims files.  

2.  After undertaking the above development 
to the extent possible, the RO/AMC should 
provide the Veteran with a VA examination 
by a cardiologist to ascertain the origins 
or etiology of her heart disorders.  The 
claims folders are to be provided to the 
examiner for review in conjunction with the 
examination and the examination report 
should reflect that the examiner reviewed 
the claims folders.  After a review of the 
claims folders and an examination of the 
Veteran, the examiner should provide 
answers to the following questions:

(a)	What are the diagnoses for 
all of the Veteran's heart 
disorders?
 
(b)	Is it at least as likely as 
not that any of the Veteran's 
heart disorders were caused by 
her military service taking into 
account her documented in-service 
complaints and treatment for 
chest pain?

(c)	Is it at least as likely as 
not that any of the Veteran's 
heart disorders were caused by 
her service connected psychiatric 
disorder?

(d)	Is it at least as likely as 
not that any of the Veteran's 
heart disorders were aggravated 
by her service connected 
psychiatric disorder?

Note 1:  In providing answers to the above 
questions, if the examiner concludes 
that any of the Veteran's heart 
disorders were aggravated by her 
service connected psychiatric disorder, 
including the medication she takes to 
treat her psychiatric disorder, the 
examiner should provide a base-line as to 
the severity of the heart disorder before 
being aggravated by her service connected 
psychiatric disorder.

Note 2:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

3.  After undertaking the above development 
to the extent possible, the RO/AMC should 
provide the Veteran with a VA examination 
by a pulmonologist to ascertain the origins 
or etiology of her upper respiratory 
disorders.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examination and the 
examination report should reflect that the 
examiner reviewed the claims folders.  
After a review of the claims folders and an 
examination of the Veteran, the examiner 
should provide answers to the following 
questions:

(a)	What are the diagnoses for 
all of the Veteran's upper 
respiratory disorders?
 
(b)	Is it at least as likely as 
not that any of the Veteran's 
current upper respiratory 
disorders were caused by her 
military service?

(c)	Is it at least as likely as 
not that any of the Veteran's 
upper respiratory disorders were 
caused by her service connected 
psychiatric disorder?

(d)	Is it at least as likely as 
not that any of the Veteran's 
upper respiratory disorders were 
aggravated by her service 
connected psychiatric disorder?

Note 1:  In providing answers to the above 
questions, if the examiner concludes 
that any of the Veteran's upper 
respiratory disorders were aggravated 
by her service connected psychiatric 
disorder, including the medication she 
takes to treat her psychiatric 
disorder, the examiner should provide a 
base-line as to the severity of the upper 
respiratory disorder before being 
aggravated by her service connected 
psychiatric disorder.

Note 2:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim. 

4.  The RO/AMC should provide the Veteran 
with updated Veterans Claims Assistance Act 
of 2000 (VCAA) notice in accordance with 
the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2010) which notice 
should include, among other things, notice 
of 38 C.F.R. § 3.310 and Allen, supra.

5.  The RO/AMC should thereafter 
readjudicate the claims.  Such 
readjudication must consider both direct 
and secondary service connection.  If any 
of the benefits sought on appeal remain 
denied, the Veteran and her representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence received, and any evidence 
not received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

